Citation Nr: 0118857
Decision Date: 07/19/01	Archive Date: 09/12/01

DOCKET NO. 00-07 202               DATE JUL 19, 2001

On appeal from the Department of Veterans Affairs Regional Office
in White River Junction, Vermont

THE ISSUE

Entitlement to an effective date earlier than October 27, 1997, for
a total disability evaluation for individual unemployability
resulting from service-connected disabilities.

REPRESENTATION 

Appellant represented by: Veterans of Foreign Wars of the United
States 

ATTORNEY FOR THE BOARD 

M. L. Wright, Counsel

INTRODUCTION

The veteran had active service from January 1946 to January 1947
and from December 1953 to March 1958.

In March 1999, the Board of Veterans' Appeals (Board) remanded to
the White River Junction, Vermont, Regional Office (RO) for further
development the issues of entitlement to an increased evaluation
for arthritis of the lumbar spine and a total disability evaluation
for individual unemployability (TDIU) resulting from the veteran's
service-connected disabilities. By rating decision of October 1999,
the RO granted a TDIU. The effective date assigned was October 27,
1997. The veteran appealed the determination of the effective date
for a TDIU. However, in early November 1999, the veteran withdrew
from appellate consideration the evaluation of his lumbar spine
disability.

FINDINGS OF FACT

1. The veteran submitted an informal claim for TDIU in March 1974.

2. The preponderance of the lay and medical evidence indicates that
the veteran's service connected back disabilities, acting alone,
have not resulted in an inability to secure or follow a
substantially gainful occupation.

3. The veteran incurred post-traumatic stress disorder (PTSD) in
February 1995 as a result of surgery conducted at a VA medical
facility.

4. The veteran submitted a formal claim for entitlement to service
connection for PTSD on August 8, 1995.

5. The lay and medical evidence establishes that the veteran's
service-connected traumatic arthritis of the lumbar and thoracic
spine, thoracic vertebra deformity, and

2 - 

PTSD; have combined to preclude substantially gainful employment
since August 8, 1995.

CONCLUSION OF LAW

The criteria for an effective date of August 8, 1995, for the award
of TDIU have been met. An effective date earlier than August 8,
1995 is prohibited by the governing law and regulations. 38
U.S.C.A. 5110 (West 1991); 38 C.F.R. 3.400, 4.16(a) (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

By rating decision of May 1958, the veteran was awarded service
connection for traumatic arthritis of the lumbo-thoracic spine.
This disability was evaluated as 20 percent disabling under the
Department of Veterans Affairs (VA) Schedule for Rating
Disabilities, Diagnostic Codes 5010 and 5294. This evaluation was
confirmed and continued in rating decisions of October 1961,
February 1963, January 1965, June 1965, November 1965, May 1966,
February 1968, April 1968, and July 1970. The RO determined that
symptomatology noted on objective examinations had either not
worsened or that any increase in disability was the result of
intercurrent accidents. At times during this period, the veteran
claimed that his service-connected disorders had interfered with
his current employment.

In a rating decision of July 1971, the RO granted an increased
evaluation for traumatic arthritis of the lumbo-sacral spine with
demonstrable deformity at T- 12. This disorder was evaluated under
Code 5285 as 30 percent disabling. Notice of this decision was
issued in July 1971, but an appeal was not perfected.

3 -

The representative submitted a letter in November 1973 that
requested an increased evaluation be assigned for the veteran's
service-connected disability. It was claimed that the veteran had
been forced to quit his last job because of his back disorder. A
rating decision of December 1973 denied an increased evaluation for
a low back disability.

In a March 1974 report of contact the veteran was noted to be an
experienced truck driver, and to have worked as a policeman. He was
further noted to be taking a high school equivalency course to
improve his job prospects in the law enforcement field.

The representative asserted in March 1974 that the veteran's
service-connected back disability had forced him to quit his
lifelong employment and accept work in an easier position, but this
disability still forced him to the easier position. A rating
decision of March 1974 again denied an increased evaluation. In a
letter of May 1974, the representative indicated that the veteran's
physicians had told him to cease all physical activity due to his
"disability." The representatives asserted that the veteran needed
to be rehabilitated and find another form of employment. By rating
decisions of March 1974, June 1977, September 1977, January 1978,
and June 1978, the RO confirmed and continued the veteran's 30
percent evaluation for his service-connected low back disability.

A note from a,private physician dated in May 1978 indicated that
because of the veteran's problems with his neck and low back he was
unable to continue in the fields of employment for which he was
currently trained. These occupations were identified as law
enforcement and truck driving. It was requested that the veteran be
retrained. In June 1978, a VA nurse opined that the appellant was
unable to do the jobs he previously qualified for, i.e., truck
driver and policeman. In a VA Form 1-9 received in July 1978, the
veteran claimed that his physicians had told him that he could not
continue to work in the fields for which he was trained. He
asserted that he should either receive a 100 percent disability
evaluation or receive training for a job he could perform. He noted
that he last worked in February 1978 with the Waterbury Police
Department.

4 -

A Board decision of January 1979 denied an increased evaluation for
the veteran's low back disability. It was determined that the level
of symptomatology had not changed in recent years. However, the
veteran was found to have other serious nonservice-connected
disabilities to include cervical spine and gastrointestinal
disorders that prohibited him from working in his current
profession as a truck driver.

The RO continued to deny an increased evaluation for the veteran's
service- connected low back disability in rating decisions of March
1979, July 1980, August 1980, October 1980, November 1980, August
1981. The rating decision of August 1981 also denied the veteran's
claim for service connection for a right knee disability. The
evidence available in June 1980 included a VA physician's opinion
that the appellant had a permanent partial disability, and that he
was only suitable for part time light work.

A letter from the veteran dated in August 1981 expressed his desire
to seek increased ratings for his disability. He claimed that he
was out of work and found it hard to get work due to his condition
and the medication he took. It was asserted that he had tried to
work as a truck driver and a security guard, but both attempts were
unsuccessful. The veteran alleged that his physician did not what
him to work. The disabilities discussed in this letter included the
veteran's back and his knee. In a letter of September 1981, the
veteran asserted that it was his back disability that kept him from
working.

A rating decision of October 1981 granted the veteran an increased
evaluation for his traumatic arthritis of the lumbo-thoracic spine
to 50 percent disabling under Code 5285. This award was made
effective from October 13, 1981.

In letters of November 1981, June 1982, January 1983, and December
1983, Edward S. Leib, M.D., discussed the veteran's disabilities.
It was noted that the veteran experienced disabilities with his low
back, cervical spine, obesity, anxiety, right knee, right arm,
allergic rhinitis, hiatal hernia, cardiac problems, and

5 -

rectal/intestinal problems. In December 1983, Dr. Leib opined that
due to the veteran's "multiple problems of the musculoskeletal
system" he was totally disabled.

By rating decisions of December 1981, July 1982, January 1983,
March 1984, April 1985, and June 1985, the RO denied increased
evaluations for the veteran's low back disability.

In September 1985, Dr. Leib wrote a letter discussing the veteran's
multiple medical problems including pain, cervical and lumbar
degenerative changes, and neurological changes. He opined that the
veteran was disabled for all types of work.

Based on the results of a VA compensation examination in October
1985, the RO awarded separate evaluations for the veteran's lumbar
and thoracic spine disabilities. This rating decision of late
October 1985 awarded a 40 percent evaluation for traumatic
arthritis of the lumbar spine under Codes 5010 and 5292. A 20
percent evaluation for traumatic arthritis and a vertebral
deformity of the thoracic spine under Codes 5010, 5291 and 5285.
The combined evaluation was 50 percent. The veteran appealed, but
the evaluations of the lumbar and thoracic spine were upheld by the
Board in December 1986. It was argued that the veteran was entitled
to increased evaluations for intervertebral disc syndrome, but the
Board specifically found that this disorder was not service-
connected.

By rating decisions of December 1987 and December 1988, the RO
confirmed and continued its prior ratings of the veteran's low back
disabilities. In a substantive appeal (VA Form 1-9) of March 1989,
the veteran claimed that he was "totally disabled" as a result of
his in-service automobile accidents. The Board issued a decision in
January 1990 that denied an increased evaluation for the veteran's
low back disability.

The veteran filed a claim in March 1989 for entitlement to service
connection for an intervertebral disc syndrome. It was indicated by
the representative that this claim

6 -

would be elaborated on by subsequently filed medical evidence.
Letters from a private physician, Cordell E. Gross, M.D., dated in
July and December 1989 indicated that the veteran had undergone
surgery to fuse vertebra in his cervical spine due to cervical
spondylitis and radiculopathy. By rating decision of April 1990,
the RO denied service connection for a cervical spine disability.

In September 1990. Dr. Gross opined that the veteran's cervical,
lumbar and visual disorders precluded employment.

In December 1990, the RO again denied an increased evaluation of
the veteran's low back disability.

In April 1993, the appellant reported that he was a semi-retired
car salesman.

By rating decision of January 1994, the RO denied an increased
evaluation for the veteran's thoracic and low back disability. A
notice of disagreement (NOD) with this decision was submitted in
late January 1994 in which the veteran's representative indicated
the veteran's belief that he was entitled to a 100 percent
evaluation for his service-connected disabilities. A statement of
the case (SOC) was issued in February 1994 that informed the
veteran of the need to file a timely substantive appeal in order to
obtain Board review of his case. A supplemental statement of the
case (SSOC) was issued to the veteran in January 1995 and he was
notified of his appellate rights. In addition, the RO informed the
veteran that his appellate rights regarding the January 1994 rating
decision would expire in late January 1995 if he did not file a
timely substantive appeal or a request for an extension of the time
limit.

Two letters dated in February and September 1994 from a VA
physician indicated that he had treated the veteran. It was this
physician's belief that the veteran was totally and permanently
disabled from a combination of his cervical spine disease,
bilateral ulnar neuropathies, and lumbar spine disease with
radiculopathies. However, in February 1994 this physician
acknowledged that he had never

7 -

indicated that the veteran's current spinal disabilities were
related to any in-service injury. These letters were received by
the RO in October 1994.

On August 8, 1995, the RO received the veteran's claim for service
connection for a psychiatric disability resulting from VA medical
treatment. it was indicated that the veteran began to suffer with
his current psychiatric symptoms after an allergic reaction to
anesthesia while undergoing surgery at a VA facility in February
1995. An August 1995 VA psychiatric examination concluded that
while the veteran suffered with PTSD and major depression, he did
not appear to be socially or economically disabled due to his
psychiatric disabilities. During the examination, the veteran
claimed that he had been forced to leave his occupation as a police
officer in 1985 due to his back disability. However, he
acknowledged that he currently was able to work intermittently as
a car salesman on a commission basis.

VA medical records received in September 1995 indicated treatment
of the veteran's back and psychiatric disabilities. A rating
decision of October 1995 denied claims for service connection for
a psychiatric disability and an increased evaluation for the
veteran's low back disability. The veteran appealed.

A VA physician's opinion was obtained in December 1995 regarding
whether the veteran's current intervertebral disc disease and
spinal stenosis was related to his in-service injuries. After
reviewing the veteran's medical records, this physician concluded
that these disorders were not related to his in-service injuries.

At his hearing on appeal in February 1996, the veteran testified
that he last worked in 1986 or 1987. He claimed that he had worked
as a truck driver, but that starting in the mid- 1980's he could no
longer operate a truck due to his low back disability.

VA and private medical records were received in February 1996 that
noted treatment of the veteran's psychiatric and back disabilities.
In a March 1996 note a VA physician opined that the veteran
suffered with a psychiatric disorder as a result of an adverse
event during surgery provided by VA. In April 1997, the veteran
submitted private medical records that discussed the treatment of
his low back

8 -

disability. A VA psychiatric examination provided in September 1
1997 reported that the veteran was "retired" and had not had
gainful employment since his last VA compensation examination. The
diagnoses were PTSD and major depression, with the examiner finding
the major depression secondary to the PTSD. The Global Assessment
of Functioning (GAF) score assigned to the veteran was 45 on the
basis that the veteran demonstrated serious symptomatology. The
veteran claimed that his psychiatric symptoms had become worse.
After a review of the VA treatment records, the examiner attributed
this to the veteran's misunderstanding of his treating physician's
instructions which resulted in reduced levels of prescribed
medication. This examiner opined:

The veteran's level of symptomatology has been variable. He has
been seen in the past as having a level of symptomatology
consistent with active [PTSD]. He also appears to have been better
in the past.

I find that the veteran minimizes his symptoms and frequently
avoids directly answering questions initially. However, on more in
depth questioning, it did become obvious that the veteran is
currently experiencing a level of symptomatology consistent with
active [PTSD]. His remission of symptoms in the past appeared to.be
secondary to treatment with medication.

By rating decision of October 1997, the RO granted service
connection for PTSD under the provisions of 38 U.S.C.A. 1151. This
disorder was evaluated under Code 9411 as 30 percent disabling
effective from August 8, 1995. His combined evaluation was 70
percent disabling from August 8, 1995.

On October 27, 1997, the veteran filed a VA Form 21-8940 (Veteran's
Application for Increased Compensation Based on Unemployability).
He indicated that he had last worked in 1992 doing woodwork on a
self-employed basis. It appears that he indicated he had worked
five hours a day while doing this work.

9 -

The veteran received a VA social and industrial survey in November
1997. He asserted that from 1958 to 1977 he had driven a tracker-
trailer truck as his employment, but was forced to quit because "my
leg bothered me so much." The veteran claimed that from 1977 to
1988 he did police work, but again was forced to quit because his
"leg was so bad." It was acknowledged by the veteran that until his
traumatic experience while undergoing VA surgery in February 1995
he had done some small shop work. Since that traumatic experience
is not able to do this type of endeavor.

A letter from a VA physician dated in January 1998 indicated his
opinion that the veteran's leg pain was sciatica and directly
related to his service-connected back problems. A memorandum from
the RO to this physician dated in February 1998 inquired whether
this physician was aware of the conflicting VA medical opinion of
December 1995. The physician replied two days later with the simple
comment "I disagree." The veteran was afforded another VA
orthopedic examination in late February 1998 in which the examiner
determined that the veteran's sciatica was the result of
degenerative arthritis throughout the lumbar spine. In a March 1998
memorandum, the RO requested that the examiner of late February
1998 comment on whether he concurred with the medical opinion of
December 1995. The examiner replied in early April 1998 that he
agreed with the December 1995 conclusions.

Social Security Administration (SSA) records received in May 1999
and VA medical records received in June 1999 indicated treatment
for the veteran's various disabilities. Benefits were granted by
SSA from February 1981 for cervical and right knee osteoarthritis.

In a rating decision of October 1999, the RO granted TDIU effective
from October 27, 1998. The RO found that the veteran's service-
connected PTSD and back disabilities were indicative of significant
occupational and functional impairment. It was determined to be
"quite reasonable" that the combination of the veteran's service-
connected disabilities would preclude him from any work other than

10-

marginal employment. The effective date of this award was
determined to be October 27, 1997; the date that the veteran's
formal claim for TDIU was received by the RO.

The veteran appealed the effective date of TDIU and argued in his
NOD of February 2000 and the VA Form 646 received in May 2000 that
this date should be August 8, 1995, the date his combined
evaluation of 80 percent was made effective.

II. Analysis

Initially, the Board is satisfied that all relevant facts have been
properly developed and no further assistance to the veteran is
required in order to comply with the duty to assist. See Veterans
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096,
2097-98 (2000). VA has obtained all pertinent medical and treatment
records identified by the veteran. This has included the medical
records in the possession of the SSA and all identified VA medical
facilities. Where appropriate, the RO has also obtained private
treatment records. In a report of contact dated in April 1999, the
veteran informed the RO that he was scheduled to see a private
physician regarding the treatment of cancer. A VA Claims Manager he
spoke with asked the veteran to submit copies of these records when
they became available. These records have yet to be incorporated
into his claims file. However, further development of these records
is not warranted in the current case. See Culver v. Derwinski, 3
Vet. App. 292, 297 (1992) (The duty to assist requires VA to obtain
identified medical records that are pertinent to a claim). In this
regard, the veteran is not service-connected for cancer, and he has
not claimed that the cancer is related to his military service or
to a service-connected disorder. As the issue of an earlier
effective date for TDIU only concerns the symptomatology of his
service-connected disorders, no reasonable possibility exists that
these records would aid in the substantiation of the veteran's
current claim. The RO has also obtained.multiple VA compensation
examinations, and even private physicians' opinions, in recent
years which had discussed the veteran's ability to work. The Board
finds that these examinations are more than adequate for VA
purposes. That is, these opinions were based on an examination of
the veteran and a review of his medical history. See

Caffrey v. Brown, 6 Vet. App. 377, 381 (1994). On his substantive
appeal (VA Form 9) received in April 2000, the veteran was provided
with an opportunity to request a hearing before VA on the matter in
question and specifically indicated that he did not wish to have
such a hearing.

It is recognized by the Board that the provisions of the VCAA
become effective in the fall of 2000, approximately eight months
after the preparation of the February 2000 SOC. However, the record
is clear that the RO has made substantial attempts to assist the
veteran in this case that are in compliance with the provisions of
VCAA. This includes obtaining the medical records discussed above,
VA examinations that elicited opinions regarding the veteran's
ability to work, providing the appellant and his representative
with the opportunity for a hearing, and providing them with the
applicable laws and regulations/reasons and bases for its denial in
the SOC of February 2000. Based on these facts, the Board
determines that no reasonable possibility exists that further
assistance would aid in the substantiation of the veteran's claim.
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475,
114 Stat. 2096 (2000). In addition, as the veteran and his
representative have been provided with the opportunity to present
evidence and arguments on his behalf and availed themselves of
those opportunities, appellate review is appropriate at this time.
See Bernard v. Brown, 4 Vet. App. 384 (1993).

A specific claim in the form prescribed by the Secretary of the VA
must be filed in order for benefits to be paid to any individual
under the laws administered by VA. 38 U.S.C.A. 5101(a) (West 1991);
38 C.F.R. 3.151(a) (2000). Except as otherwise provided, the
effective date of an evaluation and award of pension, compensation
or dependency and indemnity compensation based on an original
claim, a claim reopened after final disallowance, or a claim for
increase will be the date of receipt of the claim or the date
entitlement arose, whichever is the later. 38 U.S.C.A. 5110(a); 38
C.F.R. 3.400. The effective date for increases in compensation
shall be the date of receipt of claim or date entitlement arose,
whichever is later. 38 C.F.R. 3.400(o)(1). However, an effective
date for disability compensation should be awarded on the earliest
date as of which it is factually ascertainable that an increase in
disability had occurred if claim is received

12 -

within one year from such date otherwise, the effective date is the
date of receipt of claim. 38 C.F.R. 3.400(o)(2).

Any communication or action, indicating an intent to apply for one
or more benefits under the laws administered by VA, from a
claimant, his or her duly authorized representative, a Member of
Congress, or some person acting as next friend of a claimant who is
not sui juris may be considered an informal claim. Such informal
claim must identify the benefit sought. Upon receipt of an informal
claim, if a formal claim has not been filed, an application form
will be forwarded to the claimant for execution. If received within
1 year from the date it was sent to the claimant, it will be
considered filed as of the date of receipt of the informal claim.
38 C.F.R. 3.155(a) (2000).

Prior to October 1997, the veteran and his representatives
submitted a number of contentions for a 100 percent evaluation of
his service-connected disabilities. As early as March 1974, the
veteran alleged that his service-connected disabilities had forced
him to quit working. These contentions raised the issue of whether
the veteran had filed an informal claim for TDIU that had remained
open until the rating decision of October 1999. Reviewing these
contentions in a liberal manner favorable to the veteran, the Board
finds that the veteran in fact raised the issue of TDIU in his
submission of March 1974. In this submission, the veteran's
representative indicated that the veteran had been forced to quit
his job due to his service-connected disabilities, and did so only
to find that he could not even maintain employment at a less
demanding position. Submissions prior to March 1974 merely
indicated a desire for higher evaluations and that his disabilities
interfered with his work, not that these disabilities effectively
prevented him from keeping any type of gainful employment.
Significantly, there is no indication in March 1974 or at any point
until the 1990's that the RO sent the veteran the appropriate form
to complete for a claim of TDIU or requested the veteran to
complete such a form.

Despite VA's failure to take action on this March 1974 claim, the
preponderance of the lay and medical evidence indicates that an
award for TDIU was not warranted

13 -

prior to February 1995. It was at this time that the veteran
suffered the traumatic event that led to his service-connected
PTSD. Prior to February 1995, the veteran has acknowledged during
his psychiatric examinations of August 1995 and September 1997,
during the VA social and industrial survey of November 1997, and at
a hearing in February 1996; that he maintained gainful employment
at least through the mid-1980's, possibly as late as 1988. In
addition, the preponderance of the available medical opinion
discussing the veteran's ability to work found that his industrial
inadaptability was the result of numerous physical disabilities not
simply his service-connected back disorders alone. This evidence
includes a private physician's note of May 1978; Dr. Leib's letters
of 1981, 1982 and 1983; and the preponderance of the VA physicians'
opinions discussing the origin of the veteran's low back
symptomatology obtained in the mid and late 1990's. Finally, prior
to February 1995, the veteran did not meet the schedular criteria
of 38 C.F.R. 4.16(a) for TDIU. Based on this evidence, the Board
finds that it was not factually ascertainable that the veteran's
service-connected disabilities, standing alone, resulted in him
being unable to secure or follow substantially gainful employment
prior to February 1995.

The determinate factor in the veteran being awarded TDIU in October
1999 was that he had been awarded service connection for PTSD,
evaluated as 50 percent disabling from August 8, 1995. Thus, the RO
was able to award TDIU under the provisions of 38 C.F.R. 4.16(a),
as his combined evaluation for all service-connected disabilities
was 80 percent. The award of service connection for PTSD was made
effective on August 8, 1995, the date the claim for this disorder
was received. See 38 C.F.R. 3.400(b)(2). While the veteran's PTSD
was caused by a traumatic event in February 1995, and any
industrial inadaptability resulting from that disorder could have
existed from that time, the effective date for TDIU based in part
on PTSD could not be prior to the submission of the claim for
service connection. Thus, even though the claim for TDIU has
remained often since March 1974, the impact of PTSD on his claim
for TDIU could not be considered prior to the claim for service
connection for PTSD submitted on August 8, 1995.

14 -

The VA psychiatric examination of late August 1995 appears to
indicate that the veteran had not suffered any significant
industrial inadaptibility due to his psychiatric problems. However,
a subsequent psychiatric examination of September 1997 indicated
that the veteran's symptoms were much worse. This examiner found it
difficult to elicit these symptoms and problems without detailed
questioning of the veteran. It was found that the level of the
veteran's symptoms had varied since February 1995, due in part to
inadequate levels of medication. Resolving the findings of these
examinations in a manner most favorable to the veteran, the Board
finds that his PTSD has caused a serious deficiency in his ability
to work since February 1995. The Board is unable to determine the
precise periods where inadequate levels of medication were taken
for the PTSD, and it is unclear if the earlier examiner of August
1995 was able to effectively elicit the veteran's PTSD
symptomatology. Therefore, any doubt regarding the level of
symptomatology since February 1995 must be resolved in the
veteran's favor.

In October 1999. the RO determined that the veteran's schedular
ratings met the criteria under 38 C.F.R. 4.16(a) and that the
symptomatology of his service- connected disorders, acting
together, prohibited him from obtaining substantially gainful
employment. The Board concurs with this reasoning.

Based on the above analysis, the Board finds it factually
ascertainable that the industrial inadaptibility caused by the
combination of the veteran's service- connected disabilities has
resulted in an inability to secure or follow a substantially
gainful occupation since the incurrence of his PTSD in February
1995. While the veteran's claim for TDIU has remained open since
March 1974, pertinent laws and regulations preclude compensation
for PTSD earlier then the date he filed a claim of service
connection for this disorder. Therefore, the Board finds that the
effective date for the award of TDIU can be no earlier than August
8, 1995, the date that service connection for PTSD was claimed.

In reaching this decision the Board considered the doctrine of
reasonable doubt, however, as a matter of law and regulation, an
effective date for TDIU cannot be granted prior to August 8, 1995.
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

15 -

ORDER

An effective date of August 8, 1995 is granted for the award of
TDIU, subject to the laws and regulations governing the award of
monetary benefits.

DEREK R. BROWN
Member, Board of Veterans' Appeals

16 -



